Citation Nr: 0705137	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a brain tumor as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Whether the veteran's discharge from the period of active 
service from May 27, 1979, to December 14, 1984, was under 
conditions other than dishonorable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 27, 1975, to 
December 14, 1984.  The RO has administratively determined 
that his discharge for the period of service from  May 27, 
1979, to December 14, 1984, was under dishonorable 
conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In October 2005, the veteran testified at a hearing before RO 
hearing officers.  A transcript of this hearing is associated 
with the claims files.


REMAND

In November 2006, the veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge via the 
New York, New York RO.  Prior to the hearing, the veteran 
advised the New York RO that he had moved and requested that 
he be rescheduled for a videoconference before a Veterans Law 
Judge via the St. Petersburg, Florida RO.  

Accordingly, the case is REMANDED to the New York RO or the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following action:

The RO or the AMC should transfer the 
claims files to the St. Petersburg RO to 
schedule the veteran for a 
videoconference hearing before the Board 
in accordance with the docket number of 
his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


